Citation Nr: 0502318	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  96-37 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder on a direct basis or as secondary to service-
connected renal disability.  

2.  Entitlement to an increased evaluation for 
nephrolithiasis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and physician


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served periods of active duty in the Army from 
July 1963 to July 1965 and from January 1966 to January 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in October 1995 and July 1997 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran had a 
personal hearing with a Hearing Officer at the RO in February 
1998.

In a March 2001, the Board reopened the veteran's claim for 
entitlement to service connection for a neuropsychiatric 
disorder.  In addition, the Board remanded both of the 
veteran's claims for action consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 2002) as 
well as for consideration under 38 C.F.R. § 20.1304(c) 
(2001).  In July 2002, the Board further developed the 
veteran's claims in order to claim in order to obtain an 
additional VA examination report, to obtain treatment records 
from private providers, and to obtain records from the Social 
Security Administration (SSA).  In July 2003, the Board 
remanded the veteran's claims to comply with Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) as well as to have the veteran identify 
current treatment providers for his service-connected renal 
disability.  




FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.  

2.  A neuropsychiatric disorder of unspecified etiology is 
first shown more than one year after the veteran's separation 
from service, and is not shown to be related to that service.

3.  The veteran does not have a neuropsychiatric disorder 
that is related to any service-connected disability.

4.  Residuals of nephrolithiasis are not manifested by renal 
dysfunction, constant albuminuria with some edema, a definite 
decrease in kidney function, or hypertension at least 40 
percent disabling under Diagnostic Code 7101.


CONCLUSIONS OF LAW

1.  A neuropsychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A neuropsychiatric disorder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2004).

3.  The schedular criteria for a rating in excess of 30 
percent for nephrolithiasis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes 7508, 7509 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Neuropsychiatric 
Disorder 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  The claimed 
neuropsychiatric disability before the Board at this time is 
not included in the list of disorders under 38 C.F.R. 
§§ 3.307 and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2004).  The United States Court of 
Appeals for Veterans Claims (CAVC) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  

The veteran contends that he currently suffers from a 
neuropsychiatric disorder due to active service or 
alternatively, as secondary to his service-connected renal 
disability.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claim of entitlement to service connection for a 
neuropsychiatric disorder on a direct and secondary basis 
must fail.

The veteran's service medical examination reports show that 
he was listed as normal in a July 1963 induction examination 
report, a June 1965 separation examination report, and a 
November 1965 reenlistment examination report.  Service 
clinical hospital records dated from October to November 1964 
indicate that the veteran was diagnosed with schizoid 
personality.  An additional clinical records cover sheet 
dated in November 1964 listed the following diagnosis at the 
conclusion of the veteran's inservice hospitalization:  adult 
situational reaction, moderate, treated, improved, manifested 
by rebelliousness over the instability of his circumstances, 
relentless despair resulting from frequent changes in duty 
station, moderate depression, hostility, uncooperativeness, 
and a sense of bewilderment.       

In an April 1979 private mental evaluation, the psychiatrist 
noted that the veteran was logical and coherent but was 
moderately unkempt with a flat affect.  It was further noted 
that the veteran was moderately restless with hyperactivity.  
The veteran complained of experiencing low self-esteem, 
suicidal ideation, aggressive impulses, and violent behavior.  
However, the psychiatrist noted that the veteran denied 
delusions and hallucinations but showed poor insight into his 
condition.  The veteran also complained of experiencing 
insomnia and nightmares as well as a panic sensation.  It was 
noted in the report that the veteran had crying spells, low 
motivation, suicidal ideation, homicidal ideation, 
generalized fear, and feelings of inadequacy and 
helplessness.  A diagnosis of moderately severe depressive 
reaction was listed in the report.     

Private hospital treatment records dated in February and May 
1979 indicate that the veteran was admitted with a diagnosis 
of schizophrenia.   

A June 1979 psychological evaluation performed at the request 
of the Disability Determination Program of Social Security 
indicated that the veteran's main symptoms were headaches, 
insomnia, aggression, mistrust, and restlessness as well as 
nervous attacks with trembling and crying spells.  The 
physician noted that the veteran was hostile, anxious, and 
slovenly as well as exhibited moderate psychomotor 
retardation and a moderately anxious and depressed mood.  It 
was further noted that the veteran failed to maintain visual 
contact with the examiner and was evasive, restless, and 
illogical during the examination.  A diagnosis of paranoid 
schizophrenia was listed in the report.    

A May 1980 VA hospital summary listed a diagnosis of 
schizophrenia, undifferentiated type.  A June 1980 
psychological evaluation performed at the request of the 
Disability Determination Program of Social Security indicated 
that the veteran complained of feeling nervous, experiencing 
insomnia, and having difficulty in his interpersonal 
relationships at a severe level.  The veteran's wife stated 
that he was highly aggressive, destructive, and rejected all 
people he knew, and that he had been fired from his job.  She 
also detailed that he is isolated, distracted, and irritated 
easily as well as must be supervised concerning areas of 
eating and hygiene.  It was noted that the veteran felt 
persecuted and had auditory hallucinations.  The examiner 
noted that the veteran was difficult to interview but that he 
had admitted to experiencing both auditory and visual 
hallucinations.  In the report, the examiner indicated that 
the veteran was anxious and depressed to a moderate degree 
with moderate memory diminishment as well as diminished 
cognitive and intellectual processes.  It was further noted 
that the veteran was illogical and unrealistic and presented 
fragmented content about persecution and suicidal ideation.  
A diagnosis of undifferentiated chronic schizophrenia with 
marked paranoid traits was listed in the report.  In 
addition, the examiner stated that the veteran was actively 
psychotic.        

An additional June 1980 psychological evaluation performed at 
the request of the Disability Determination Program of Social 
Security indicated that the veteran had an indifferent 
attitude, dull effect, suspicious facial expression, 
delirious communication, disorganization of thought, 
deterioration of mental abilities, and a history that 
suggests the presence of an undifferentiated chronic 
schizophrenia with marked paranoid traits.  

An October 1981 psychological evaluation performed at the 
request of the Disability Determination Program of Social 
Security indicated that the veteran was anxious and 
uncommunicative.  The examiner stated that the veteran was in 
a psychotic state and was actively hallucinating with 
deterioration of mental abilities and loss of reality.  An 
additional private psychological evaluation dated in June 
1982 listed a diagnosis of schizophrenic reaction, chronic 
undifferentiated type.  The physician further opined that 
"psychological integration renders him impair (sic) for a 
continuous structuralize actions (sic), including 
rehabilitation and jobs in a moderately severe to severe 
degree".  

A VA hospital summary dated from October to November 1982 
showed a diagnosis of chronic paranoid schizophrenia.  It was 
noted that the veteran had psychotic ideas and referred to 
auditory hallucinations.  The examiner stated that the 
veteran had poor concentration but responded rapidly to 
treatment and that the hallucinations were no longer manifest 
at discharge.  A February 1983 VA electroencephalographic 
(EEG) report showed that the veteran had a history of violent 
outbursts and suffered from schizophrenic paranoid disease.  
The EEG report indicated that the veteran had a mildly 
abnormal EEG results that may be compatible with a paroxysmal 
cerebral disorder.  Two treatment notes dated in July 1994 
indicate that the veteran complained of insomnia, sadness, 
irritability, and feeling violent toward others but denied 
having any hallucinations or suicidal ideation.     

In a June 1995 statement, a private psychiatrist opined that 
the veteran's schizophrenic condition started back in 1964 
when he suffered from a violent outburst during service.  In 
addition, it was further noted that the symptoms the veteran 
presented during 1964 were the "prodromal symptoms of the 
psychosis" that he suffered from since 1980.  In January 
1998, this private psychiatrist also provided testimony 
concerning the veteran's claim at a personal hearing with a 
Hearing Officer.  The psychiatrist stated that he believes 
the veteran's disability of major depression with psychotic 
features is secondary to his service-connected renal 
condition.  The psychiatrist provided a rationale for his 
opinion by noting that the veteran had complained of the 
increased severity his renal disability, by acknowledging the 
veteran's verbalized fear that his kidneys are going to kill 
him, and stating that the veteran thinks of death 
continuously as well as hears voices and sees people who are 
going to "take me away".  It was also noted that the 
psychiatrist opined that the veteran's service-connected 
renal disability aggravates his current claimed psychiatric 
condition.    

VA outpatient treatment records dated from February to March 
2000 show that the veteran attended occupational therapy.  In 
a June 2000 VA examination report, the veteran reported that 
he has not been the same person since he was hospitalized 
during active service.  It was noted that the veteran 
complained of insomnia and anxiousness.  The examiner noted 
that the veteran was clean, unshaven, and adequately dressed 
as well as alert and oriented.  The veteran was described as 
having an anxious and slightly depressed mood with a 
constricted affect.  It was noted that the veteran complained 
of suffering continuous hallucinations and persecutions.  
However, the examiner noted that there was no evidence of any 
psychotic thought or perceptual disorder.  The examiner 
detailed that the veteran was not homicidal or suicidal but 
did exhibit poor impulse control.  The examiner described a 
sudden incident in the interview where the veteran became 
agitated, hit the desk, made the appearance of crying without 
production of tears, and accused the physician of something 
that never happened.  However, it was specifically noted that 
the veteran was able to continue the interview without any 
evidence of any distortion of his thought.  The board of two 
psychiatrists listed diagnoses of dysthymia and mixed 
personality disorder with schizoid, histrionic, and anti-
social personality features were listed in the report.  The 
examiners stated that based on current evaluation and the 
veteran's history and records, the veteran's present nervous 
condition was not a direct result or secondary to his 
service-connected renal disability.  The examiner also 
detailed that the veteran's correct diagnosis during service 
was a non-psychotic adult situational reaction, with a total 
resolution wherein the veteran was able to complete his 
military service and have a second period of service as well 
as a complete active professional and social activity.  

In a November 2002 VA examination report, the veteran 
complained of feeling anxiety, depression, irritability, loss 
of energy with insomnia, inability to concentrate, 
restlessness, and increased tension.  The examiner noted that 
the veteran did not report any cognitive symptoms or 
subjective complaints relating his symptoms produced by renal 
stones.  It was detailed in the report that the veteran was 
appropriately dressed with adequate hygiene.  It was further 
noted that the veteran was spontaneous and established eye 
contact with the examiner.  The examiner reported that the 
veteran was alert and in contact with reality with no tremors 
or involuntary movements.  The veteran exhibited no evidence 
of hallucinations, delusions, phobias, obsessions, or 
suicidal ideas.  However, the examiner detailed that the 
veteran's affect was constricted and that his mood was 
anxious and depressed.  A diagnosis of recurrent, moderate 
major depressive disorder was listed in the examination 
report.  

In the November 2002 VA examination report, the examiner 
noted that he had reviewed the veteran's entire claims folder 
and noted that after the veteran was treated for adult 
situational reaction during November 1964, he was still able 
to continue active duty until he was discharged almost five 
years later.  The examiner further stated that the veteran 
was able to have an adequate social and occupational 
performance until he stopped working in April 1978.  In 
addition, it was noted that the veteran's first contact with 
a private psychiatrist for treatment was in 1976, over seven 
years after his discharge from the Army.  The examiner 
detailed that that the veteran did not report any subjective 
complaint or any type of relationship between his renal 
symptoms and his psychiatric symptomatology.  The examiner 
specifically noted that the veteran's clinical history was 
not indicative of a relationship between the service-
connected renal disability and his depressive disorder.  Due 
to the reasons discussed above, the examiner opined that the 
veteran's major depressive disorder is not related to service 
and was not precipitated nor aggravated by the veteran's 
service-connected renal disability.   
 
VA mental health clinic treatment records dated in July 1999 
detailed that the veteran had a psychotherapeutic supportive 
intervention and noted that he had no gross neurological 
deficit, no active hallucinations or delusions, and no harm 
ideas.   An additional VA treatment note dated in August 2003 
showed that the veteran was being treated for a depressive 
disorder, not elsewhere specified, and for a schizoid 
personality disorder, not otherwise specified.  

In considering the veteran's claims of direct and secondary 
service connection, the Board acknowledges the veteran's 
complaints of a neuropsychiatric disorder due to events 
incurred during active service as well as secondary to his 
service-connected renal disability.  The Board also 
acknowledges the statements submitted by the veteran's spouse 
and fellow serviceman, which describe his current symptoms 
and indicate that he suffered from anxiety during active 
service.  As noted above, these opinions alone cannot meet 
the burden imposed by 38 C.F.R. §§ 3.303 and 3.310 with 
respect to the relationship between events incurred during 
service, his service-connected renal disability, and his 
current complaints of a neuropsychiatric disorder.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, as noted above, 
the statements given by the veteran, fellow servicemen and 
his spouse qualify as lay evidence.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  

In this case, a preponderance of the competent medical 
evidence of record shows that the veteran's claimed 
neuropsychiatric disorder is not etiologically related to 
active military service or secondary to his service-connected 
renal disability.  Service medical records do not reflect 
that he suffered from any chronic neuropsychiatric disorder 
while in active service.  In addition, the veteran's current 
complaints of a neuropsychiatric disorder, diagnosed as 
depression and schizophrenia, are first noted in the record 
in 1976 and 1980, many years after his separation from active 
service.  Finally, in the June 2000 and November 2002 VA 
examination reports, the VA examiners each reviewed the 
veteran's file then provided a complete rationale for opining 
that the veteran's neuropsychiatric disorder is not related 
to service nor aggravated by the veteran's service-connected 
renal disability.   


In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, competent medical evidence of record contains 
four separate medical opinions, which reach differing 
conclusions as to the etiology of the veteran's current 
claimed neuropsychiatric disorder.  The Board will now 
evaluate the probative value of each of these opinions.   

The Board finds the VA examiner's June 2000 and November 2002 
opinions to be entitled to great probative weight.  The 
opinions contain multiple notations that indicate that the VA 
examiners reviewed the veteran's file, including explicit 
references to VA outpatient and private treatment records as 
well as information contained in the veteran's service 
medical records.  In addition, the examiner's November 2002 
opinion provides complete and detailed findings to support 
his conclusion that the veteran's current claimed 
neuropsychiatric disorder is not related to service and was 
not precipitated nor aggravated by the veteran's service-
connected renal disability.  The examiner discusses evidence, 
that supports the veteran's claim for service connection by 
acknowledging that the veteran suffers from a current 
neuropsychiatric disability diagnosed as depressive disorder 
as well as noting that the veteran was hospitalized for an 
adult situational reaction in November 1964 during service.  
The examiner also reinforces his opinions by noting that both 
the veteran's subjective complaints and clinical history do 
not indicate any type of relationship between his renal 
symptoms and his psychiatric symptomatology.  In addition, 
the examiner also highlights that after the veteran was 
treated for adult situational reaction during active service 
in 1964, he was still able to continue active duty until 
being discharged almost five years later and was able to have 
an adequate social and occupational performance until he 
stopped working in April 1978.

In a June 1995 statement, a private psychiatrist opined that 
the veteran's schizophrenic condition started back in 1964 
when he suffered from a violent outburst during service.  In 
addition, it was further noted that the symptoms the veteran 
presented during 1964 were the "prodromal symptoms of the 
psychosis" that he has suffered from since 1980.  In January 
1998, this private psychiatrist also provided testimony 
concerning the veteran's claim at a personal hearing.  The 
psychiatrist contradicted his prior opinion in the January 
1998 hearing transcript by stating that he believes the 
veteran's disability of major depression with psychotic 
features is secondary to his service-connected renal 
condition.  The psychiatrist provided a rationale for his 
opinion by noting that the veteran had complained of the 
increased severity his renal disability, by acknowledging the 
veteran's verbalized fear that his kidneys are going to kill 
him, and by stating that the veteran thinks of death 
continuously as well as hears voices and sees people who are 
going to "take me away".  It was also noted that the 
psychiatrist opined that the veteran's service-connected 
renal disability aggravates his current claim psychiatric 
condition.    

Once all relevant evidence has been obtained, it is the 
Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  See Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board finds that in this case the private physician's 
September 1995 and January 1998 statements regarding the 
etiology of the veteran's claimed neuropsychiatric disability 
are contradictory and not entitled to significant probative 
weight.

As the Board finds that since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the veteran's claim for 
service connection of a neuropsychiatric disorder on a direct 
basis or as secondary to service-connected renal disability 
is not warranted.

II.  Entitlement to an Increased Evaluation for 
Nephrolithiasis

Service connection was granted for nephrolithiasis and a 
noncompensable disability evaluation was assigned effective 
from January 1969.  Following a temporary total rating under 
38 C.F.R. § 4.30, a 10 percent rating was assigned from 
February 1974.  A 30 percent rating has been in effect since 
April 1976.  This rating is now protected.  See 38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2002).  This appeal 
arises from the continuation of the 30 percent rating in an 
October 1995 rating decision.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. §§ 4.1 
and 4.2 (2004).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2004).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The veteran is currently assigned a 30 percent disability 
rating for nephrolithiasis under 38 C.F.R. § 4.115b, 
Diagnostic Code 7508 (2004).  This is the maximum schedular 
evaluation under that diagnostic code.  

The veteran contends that his renal disability is more severe 
than currently rated, and that an increased evaluation should 
be assigned.  After a review of the evidence, the Board finds 
that the evidence does not support the assignment of an 
increased rating for his service-connected renal disability.


The Board notes that VA revised the criteria for diagnosing 
and evaluating genitourinary disabilities, effective February 
17, 1994.  See 59 Fed. Reg. 2,523 (1994).  The veteran's 
claim for entitlement to an increased evaluation for his 
service-connected renal disability was filed in August 1994.  

Under Diagnostic Code 7508, nephrolithiasis - which is the 
veteran's primary renal diagnosis -- is to be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: diet therapy; drug 
therapy; or, invasive or non-invasive procedures more than 
two times/year, in which case a 30 percent evaluation is 
assignable.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2004).  Under Diagnostic Code 7509, a 30 percent evaluation 
is assignable for hydronephrosis with frequent attacks f 
colic with infection (pyonephrosis), kidney function 
impaired.  If the disability is severe, it is to be rated as 
renal dysfunction. See 38 C.F.R. § 4.115b, Diagnostic Code 
7509 (2004).  Thus, for a higher disability evaluation to be 
assignable, renal dysfunction must be demonstrated.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular warrants a 100 
percent rating.  Renal dysfunction manifested by persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion is assigned an 80 percent rating.  Constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101 warrants a 60 percent rating.  
Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101 warrants a 30 percent rating.  See 38 C.F.R. § 
4.115a (2004).

Under Diagnostic Code 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assignable 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
assignable for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  A 40 
percent evaluation is assignable for diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is 
assignable for diastolic pressure predominantly 130 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

An August 1993 VA treatment note showed that the veteran had 
several calcifications in his left kidney.  In an August 1995 
VA examination report, the examiner listed diagnoses of:  1) 
chronic mild urinary stones, former, bilateral; 2) status 
post-right nephrolithotomy times two; 3) status post left 
ureterolithotomy.  In an August 1997 VA examination report, 
the veteran complained of severe back pain due to his renal 
condition.  The examiner referred to a private intravenous 
pyelogram (IVP) report dated in April 1997 and noted that the 
veteran had bilateral renal stones without obstruction.  
Diagnoses of chronic urinary stone forming, status post 
nephrolithotomy times three, and chronic back pain were 
listed in the August 1997 report.  

A December 1997 VA treatment note showed that the veteran had 
a history of recurrent renal colic episodes and listed a 
diagnosis of nephrolithiasis.  An August 1999 treatment 
records noted that the veteran complained of weakness.  A 
blood pressure reading of 121/60 was listed in the report as 
well as a diagnosis of nephrolithiasis.  An August 1999 
radiology examination report showed that the veteran had 
multiple round calcifications projecting over both renal 
shadows more on the left than the right.  A September 1999 
IVP report listed an impression of:  1) irregular contour of 
the right kidney probably on basis of chronic infectious 
processes; 2) left nephrolithiasis without evidence of 
obstruction; 3) small amount of contrast retained in post 
void film.  An October 1999 treatment note listed a blood 
pressure reading of 108/67.  It was also noted that the 
veteran suffered from bilateral simple cysts in a June 2000 
treatment record.  An October 2000 VA treatment note listed a 
blood pressure reading of 87/53.  A February 2001 renal 
sonogram report listed an impression of bilateral non-
obstructing nephrolithiasis and bilateral renal cortical 
cysts.  

A June 2000 VA examination report indicated that the veteran 
had a history of renal stones since 1966.  The veteran 
complained of 40-pound weight loss, right flank abdominal 
pain, and dizzy spells.  The examiner listed diagnoses of 
bilateral nephrolithiasis, status post bilateral 
nephrolithotomy (right side times two and left side one 
time), persistent left nephrolithiasis without obstruction, 
and right inguinal mass.  An August 2003 VA treatment note 
showed that the veteran had complained of passing stones 
again and uncontrolled diabetes mellitus.   

The Board acknowledges the veteran's complaints of pain, 
headaches, vomiting, weight loss, and weakness.  However, the 
veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the current severity of his renal disability.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. §§ 4.115a, 
4.115b with respect to the current severity of his renal 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  

The Board notes that the RO has already assigned the maximum 
rating allowable for the veteran's service-connected renal 
disability under 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2004).  None of the competent medical evidence of record 
indicates that the veteran has manifestations of renal 
dysfunction as contemplated for a higher evaluation under 38 
C.F.R. § 4.115a (2004), including constant albuminuria with 
some edema, a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to an increased evaluation in excess of 30 
percent for his service-connected renal disability of 
nephrolithiasis.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2004).  In this case, the Schedule is 
not inadequate.  The Schedule does provide higher ratings for 
the veteran's renal disability but, as discussed above, the 
schedular criteria for higher ratings have not been shown.  
The Board acknowledges that the veteran's private 
psychiatrist testified in the February 1998 hearing 
transcript that the veteran had no industrial capacity due to 
his physical, psychiatric and social conditions.  However, it 
has not been shown that the service-connected renal 
disability has required frequent periods of hospitalization 
or alone produces marked interference with the veteran's 
employment.  For these reasons, the assignment of an 
extraschedular rating for the veteran's renal disability is 
not warranted.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the RO sent the veteran letters in 
April 2001 and November 2002 as well as issued a supplemental 
statement of the case (SSOC) dated in February 2004.  In 
addition, the Appeals Management Center (AMC) sent the 
veteran a letter in December 2003.  The Board also sent the 
veteran a letter in February 2003.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to service connection for a neuropsychiatric 
disorder and entitlement to an increased evaluation for 
nephrolithiasis.  With regard to requirement (1), above, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in April 2001 informing him what was needed to establish 
entitlement to service connection for a neuropsychiatric 
disorder.  In addition, in the December 2003 letter from the 
AMC informed the veteran that he should sent any treatment 
records pertinent to his service-connected renal disability 
dated within the last 12 months.  With regard to requirements 
(2) and (3), the Board notes that the RO's letters also 
notified him of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the April 2001 letter explained that VA would 
obtain relevant records from any Federal agency (to include 
the military, VA, and the Social Security Administration), 
and that it would also make reasonable efforts to help him 
obtain other evidence (such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers), but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the April 2001 letter, the veteran 
was also informed that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on his claims.  Finally, with 
respect to requirement (4), the Board notes that it does not 
appear from the record that the veteran has explicitly been 
asked to provide "any evidence in [his] possession that 
pertains to" his claims.  As a practical matter, the veteran 
has been amply notified of the need to provide such evidence.  
In addition, the RO issued him a SSOC in February 2004 that 
contained the complete text of 38 C.F.R. § 3.159.  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in April 2001, November 
2002, and February 2003.  However, at bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2001 letter from the RO was 
sent to the veteran after to the RO's October 1995 and July 
1997 rating decisions that are the basis of the veteran's 
appeal.  However, as discussed above, the content of the 
notice provided to the veteran in the April letter by the RO 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claims for 
entitlement to service connection for a neuropsychiatric 
disorder and entitlement to an increased evaluation for 
nephrolithiasis were readjudicated in a SSOC issued in 
February 2004.  The veteran also submitted a February 2003 
statement that noted that he had no further evidence to 
present.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the April 2001, November 2002, and 
February 2003 letters as well as the February 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the December 2003 letter sent by the AMC to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the April 2001, November 2002, and February 2003 
letters as well as the February 2004 SSOC issued by the RO.  
The Board concludes that any defect in the notice 
requirements of the VCAA that may exist in this instance 
would not be prejudicial to the appellant.

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in April 2001 
and November 2002 as well as a supplemental statement of the 
case (SSOC) dated in February 2004, which informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for a neuropsychiatric 
disorder and entitlement to an increased evaluation for 
nephrolithiasis.  VA has obtained private and VA treatment 
records identified by the veteran, requested and obtained 
records from the SSA, and provided multiple VA examinations.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to service connection for a nervous condition on 
a direct basis or as secondary to service-connected renal 
disability is denied.  

Entitlement to an increased evaluation for nephrolithiasis is 
denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


